                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                     CR-15-49-GF-BMM-3
                Plaintiff,
      vs.

BRUCE DARNELL MOORE,                                        ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on January 22, 2020. (Doc. 135.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on January 21, 2020. (Doc.

134.) The United States accused Moore of violating his conditions of supervised

release 1) by using cocaine; and 2) by failing to report to his probation officer as

directed. (Doc. 128.)
      At the revocation hearing, Moore admitted that he had violated the

conditions of his supervised release 1) by using cocaine; and 2) by failing to report

to his probation officer as directed. (Doc. 128.) Judge Johnston found that Moore’s

violations warrant revocation, and recommended that Moore be incarcerated for 6

months with 38 months of supervised release to follow. (Doc. 135 at 4.) Moore

waived his right to allocute before the undersigned and the 14 day right to appeal.

(Doc. 134.)

      The violations prove serious and warrant revocation of Moore’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 135) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Bruce Darnell Moore be

incarcerated for a term of 6 months, with credit for time served, with 38 months of

supervised release to follow.

      DATED this 22nd day of January, 2020.
